



Exhibit 10.2


SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Second Amendment to Amended and Restated Credit Agreement (this “Second
Amendment”) is executed as of July 15, 2016, by and among BLUEKNIGHT ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (“Administrative Agent”),
and the Lenders (as defined below) party hereto.
W I T N E S S E T H:
WHEREAS, Borrower, Administrative Agent and the financial institutions party
thereto (“Lenders”) are parties to that certain Amended and Restated Credit
Agreement dated as of June 28, 2013 (as amended by that certain First Amendment
to Amended and Restated Credit Agreement, dated as of September 15, 2014, by and
among Borrower, the Administrative Agent and the Lenders party thereto, and as
otherwise amended prior to the date hereof, the “Credit Agreement”) (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement, as
amended hereby);
WHEREAS, Charlesbank Capital Partners, LLC and Vitol Holding B.V. (collectively,
the “Existing Sponsors”) are the existing indirect owners of 100% of the voting
Capital Stock of the General Partner;
WHEREAS, the Existing Sponsors, the General Partner and the Borrower (or their
respective affiliates) intend to enter into one or more agreements with Ergon,
Inc., a Mississippi corporation (“Ergon”), or an affiliate thereof, pursuant to
which (i) a wholly-owned subsidiary of Ergon (“Newco”) will purchase 100% of the
outstanding voting Capital Stock of Blueknight GP Holding, L.L.C., which owns
100% of the outstanding Capital Stock of the General Partner (the “GP
Acquisition”) pursuant to a Membership Interest Purchase Agreement (the “GP
Purchase Agreement”) and (ii) the Borrower shall issue approximately 18,312,968
new Series A Preferred Units to Newco or an affiliate of Ergon in exchange for
100% of the Capital Stock of a Subsidiary of Ergon that owns the nine asphalt
terminals identified on Schedule 1 to the Ergon Contribution Agreement (as
defined below) (the “Ergon Terminals”) and cash expected to be $16,000,000 (but
in any event no less than $10,000,000) concurrently with the repurchase by the
Borrower of approximately 13,335,390 of its Series A Preferred Units currently
owned by the Existing Sponsors or affiliates thereof (the “Exchange
Transaction”, together with the GP Acquisition, the “Ergon Transactions”)
pursuant to a Contribution Agreement (the “Ergon Contribution Agreement”) and a
Preferred Unit Repurchase Agreement (the “Preferred Unit Repurchase Agreement”,
together with the GP Purchase Agreement and the Ergon Contribution Agreement,
the “Ergon Transaction Agreements”);
WHEREAS, the Borrower has requested the Administrative Agent and the Required
Lenders to enter into this Second Amendment to amend certain terms of the Credit
Agreement to, among other things, permit the Ergon Transactions, such amendments
as set forth herein to be effective as of the Second Amendment Effective Date
(as defined below).


1

--------------------------------------------------------------------------------





NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower,
Administrative Agent and the Lenders party hereto hereby agree as follows:
SECTION 1.    Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, the
Credit Agreement is hereby amended, effective as of the Second Amendment
Effective Date, in the manner provided in this Section 1.
1.1.    Amendment to Definitions. Certain definitions contained in Section 1.1
of the Credit Agreement are hereby amended as follows:
(a)    The definition of “Acquisition Consideration” contained in Section 1.1 of
the Credit Agreement is hereby amended by adding the text “(including the dollar
amount of any Capital Expenditures made within 90 days of such Permitted
Acquisition (or 120 days of the Ergon Transaction Effective Date with respect to
the Ergon Transaction) by any Group Member to improve any property acquired in
connection with such Permitted Acquisition pursuant to a plan in place by the
Group Members submitted to, and approved by, the Administrative Agent prior to
the closing of such Permitted Acquisition)” immediately following the second
reference to “Permitted Acquisition” contained in such definition and
immediately before the text “, whether paid in cash or by exchange of Capital
Stock” contained in such definition.
(b)    The definition of “Change of Control” contained in Section 1.1 of the
Credit Agreement is hereby amended by:
(i)     amending and restating clause (b) thereof in full as follows:
“(b)     (i) at any time prior to the Ergon Transaction Effective Date, Mark
Hurley, Vitol and Charlesbank, collectively, cease to Control and own, directly
or indirectly, 50% or more of the issued and outstanding voting Capital Stock of
the General Partner and (ii) at any time on or after the Ergon Transaction
Effective Date, Ergon ceases to Control and own, directly or indirectly, 50% or
more of the issued and outstanding voting Capital Stock of the General Partner;
or”
(ii)    amending and restating the proviso at the end of clause (c) thereof in
full as follows:
“provided that, notwithstanding the foregoing, any changes to the composition of
individuals serving as members of the board of directors or other equivalent
governing body of the General Partner approved by (i) Vitol and Charlesbank
prior to the Ergon Transaction Effective Date or (ii) Ergon on the Ergon
Transaction Effective Date shall not constitute a “Change of Control” hereunder”


2

--------------------------------------------------------------------------------





(c)    The definition of “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is hereby amended by replacing the text “any Permitted
Acquisition” contained in clause (f) thereof with the text “any acquisition not
prohibited by this Agreement (whether or not such acquisition is consummated)”
in lieu thereof.
(d)    The definition of “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is hereby further amended by amending and restating the
definition of “Material Acquisition” therein in full as follows:
““Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all of an operating unit of a business, (ii) all or substantially
all of a stand-alone operating facility or facilities of a Person or (iii) all
or substantially all of the common stock of a Person and (b) involves the
payment of consideration by the Borrower and its Restricted Subsidiaries
involving Acquisition Consideration in excess of $10,000,000; provided that, for
the avoidance of doubt, the parties hereto agree that the acquisition of the
Ergon Terminals in connection with the Ergon Transactions shall be deemed to be
a Material Acquisition pursuant to the terms and provisions of this Agreement;”
(e)    The definition of “Consolidated EBITDA” contained in Section 1.1 of the
Credit Agreement is hereby further amended by amending and restating clause (B)
contained in the final paragraph of such definition in full as follows:
“(B) the aggregate amount of all Material Project Consolidated EBITDA
Adjustments during any period shall be limited to 20% of the total actual
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project Consolidated EBITDA Adjustments).”
(f)    The definition of “Defaulting Lender” contained in Section 1.1 of the
Credit Agreement is hereby amended by amending and restating clause (d) thereof
in full as follows:
“(d) has, or has a direct or indirect parent company that has, become the
subject of a Bankruptcy Event or a Bail-In Action.”
(g)    The first sentence of the definition of “Eurodollar Base Rate” contained
in Section 1.1 of the Credit Agreement is hereby amended and restated to read in
full as follows:
“with respect to each day during each Interest Period pertaining to a Eurodollar
Loan, the rate per annum determined on the basis of the rate for deposits in
Dollars for a period equal to such Interest Period commencing on the first day
of such Interest Period appearing on the Reuters Screen LIBOR01 Page as of 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period; provided that for the purpose of determining the Eurodollar Base Rate,
if the Eurodollar Base Rate would be less than zero, such rate shall be deemed
to be zero for all such purposes.”


3

--------------------------------------------------------------------------------





(h)    The definition of “Loan Documents” contained in Section 1.1 of the Credit
Agreement is hereby amended and restated to read in full as follows:
““Loan Documents”: this Agreement, the First Amendment, the Second Amendment,
the Security Documents, the Notes, the Letters of Credit, the Letter of Credit
Agreements, and any amendment, waiver, supplement or other modification to any
of the foregoing.”
(i)    The definition of “Permitted Acquisition” contained in Section 1.1 of the
Credit Agreement is hereby amended by (i) replacing clause (a) of such
definition with the text “(a) acquisition of all or substantially all of (I) the
property of any Person, (II) a stand-alone operating facility or facilities of a
Person or (III) any business or division of any Person;” in lieu thereof and
(ii) inserting the text “, operating facility or facilities” immediately after
the text “the Person” contained in clause (ii) of such definition and
immediately before the text “or business” contained in clause (ii) of such
definition.
(j)    The definition of “Pro Forma Basis” contained in Section 1.1 of the
Credit Agreement is hereby amended and restated to read in full as follows:
““Pro Forma Basis”: on a basis in accordance with GAAP and Regulation S-X;
provided that, with respect to any such calculation in connection with any
acquisition of property that has less than 12 months of operating history, pro
forma adjustments may also be made (whether or not permitted by GAAP and
Regulation S-X) for the projected net income of such property (but not any
anticipated cost savings or other similar financial effects) including projected
net income attributable to material agreements in favor of one or more Loan
Parties to be executed in connection with the acquisition of and with respect to
such property, provided that (i) the Borrower has delivered to the
Administrative Agent a certificate from a Responsible Officer certifying, in
good faith, that such projected net income is factually supportable (based on
the operations of the property to date) and reasonably expected to be
sustainable and (ii) the calculation of such projected net income shall be
reasonably acceptable to the Administrative Agent.
(k)    The definition of “Specified Acquisition” contained in Section 1.1 of the
Credit Agreement is hereby amended by adding the following sentence at the end
of such definition thereto as follows:


4

--------------------------------------------------------------------------------





“The parties hereto agree that the acquisition of the Ergon Terminals in
connection with the Ergon Transactions shall be deemed to be a Specified
Acquisition pursuant to the terms and provisions of this Agreement.”
1.2.    Additional Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following definitions in alphabetical order to such Section:
“Account Control Agreement” shall mean, as to any deposit account, securities
account or commodity account of any Loan Party held with a financial
institution, an agreement or agreements, in form and substance reasonably
acceptable to the Administrative Agent, among such Loan Party owning such
deposit account, securities account or commodity account, the Administrative
Agent and the financial institution at which such deposit account, securities
account or commodity account is located, which agreement establishes the
Administrative Agent’s control with respect to such account. For purposes of
this definition, the term “control” means “control” within the meaning of
Article 9 of the UCC.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Consolidated Cash Balance” means, as of any date, the aggregate amount of cash
and Cash Equivalents of the Loan Parties as of such date (other than (i) any
cash set aside to pay in the ordinary course of business amounts of the Loan
Parties then due and owing to unaffiliated third parties and for which the Loan
Parties have issued checks or have initiated wires or ACH transfers in order to
pay (or will issue checks or initiate wires or ACH transfers in order to pay
such amounts within three Business Days), (ii) any cash of the Loan Parties
constituting purchase price deposits or other contractual or legal requirements
to deposit money held by an unaffiliated third party, (iii) the aggregate amount
of cash or Cash Equivalents of the Loan Parties received as proceeds of any
issuance of Capital Stock; provided, that in each such case prior to the
permitted application thereof, such cash is deposited in a deposit account that
is subject to an Account Control Agreement, (iv) any amounts held in Excluded
Accounts and (v) any amounts held as cash collateral as required pursuant to the
terms of this Agreement).
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


5

--------------------------------------------------------------------------------





“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Ergon”: Ergon, Inc., a Mississippi corporation.
“Ergon Contribution Agreement”: as defined in the Second Amendment.
“Ergon Terminals”: as defined in the Second Amendment.
“Ergon Transaction Agreements”: as defined in the Second Amendment.
“Ergon Transaction Effective Date”: the date upon which the Ergon Transactions
close.
“Ergon Transactions”: as defined in the Second Amendment.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Excluded Accounts” means deposit accounts, securities accounts or commodities
accounts (a) that are used solely for (i) payroll, payroll taxes and other
employee wage and benefit payments, (ii) withheld taxes, (iii) any fiduciary or
trust purposes or (iv) restricted cash collateral where the deposits or proceeds
of such account are used exclusively to support letters of credit and similar
arrangements, obligations in respect of Swap Agreements and/or obligations in
respect of treasury, depositary, purchasing card or cash management services, or
(b) with an average daily balance as of the end of the most recently ended
calendar month of less than $100,000 on an individual basis and $500,000 in the
aggregate for all such Excluded Accounts excluded pursuant to this clause (b).
“Newco”: a wholly-owned subsidiary of Ergon formed to, among other things,
facilitate the Ergon Transactions.


6

--------------------------------------------------------------------------------





“Second Amendment”: that certain Second Amendment to Amended and Restated Credit
Agreement dated as of July 15, 2016, entered into by and among the Borrower, the
Administrative Agent and the Lenders party thereto.
“Second Amendment Effective Date”: as defined in the Second Amendment.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.3.    Deleted Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definitions of “Knight Warrior Pipeline Initiation
Certificate” and “Knight Warrior Pipeline Leverage Election Certificate” in
their entirety.
1.4.    Amendment to Section 2.6. Section 2.6 of the Credit Agreement is hereby
amended and restated in full to read in its entirety as follows:
“Section 2.6    Mandatory Prepayments.
(a)    If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward prepayment of the Loans; provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward prepayment of the Loans; and
(b)    If, (i) as of the end of any Business Day and for the three immediately
preceding Business Days, the Consolidated Cash Balance exceeds $20,000,000 (the
amount of such excess being referred to as the “Excess Cash Amount”), and (ii)
the Borrower’s Consolidated Total Leverage Ratio for the most recently ended
fiscal quarter preceding such date is greater than 4.75 to 1.00, then, on the
next succeeding Business Day, the Borrower shall prepay the Loans in an amount
equal to the lesser of (x) such Excess Cash Amount and (y) the aggregate
principal amount of all Loans outstanding at such time. Such prepayment will not
result in the reduction of the Aggregate Commitments.”
1.5.    Amendment to Section 5.2. Section 5.2 of the Credit Agreement is hereby
amended as follows:
(a)    by inserting the following new clause (f) thereto immediately after
clause (e) thereof, which new clause (f) shall read in its entirety as follows:
“(f) At the time of and immediately after giving effect to such Credit Extension
(after giving pro forma effect to any checks that will be issued, wire transfers
or ACH transfers that will be initiated within three Business Days), the
Consolidated Cash Balance shall not exceed an amount equal to $20,000,000.”


7

--------------------------------------------------------------------------------





(b)    by amending and restating the final paragraph thereof to read in full as
follows:
“Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by the Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving pro
forma effect to any checks that will be issued, wire transfers or ACH transfers
that will be initiated within three Business Days after such Credit Extension)
the conditions contained in Sections 5.2(b)-5.2(f) have been satisfied. Borrower
shall provide such information (including calculations in reasonable detail of
the covenants in Section 7.1) as the Administrative Agent may reasonably request
to confirm that the conditions in Sections 5.2(b)-5.2(f) have been satisfied.”
1.6.    Amendment to Article 6. Article 6 of the Credit Agreement is hereby
amended by inserting the following new Section 6.13 at the end of such Section
to read in its entirety as follows:
“Section 6.13    Accounts. Each Loan Party shall:
(a) from and after the 30th day following the Second Amendment Effective Date
(or such later date as may be extended by the Administrative Agent in its sole
discretion from time to time), cause all of its deposit accounts, securities
accounts and commodity accounts, other than Excluded Accounts, to be subject to
Account Control Agreements; and
(b) upon the request of the Administrative Agent, promptly provide a schedule of
the deposit accounts, securities accounts and commodity accounts of the Loan
Parties together with such other information in respect of such accounts as the
Administrative Agent may reasonably request.”
1.7.    Amendment to Section 7.1. Section 7.1(a) of the Credit Agreement is
hereby amended and restated in full to read in its entirety as follows:
(a)    Consolidated Total Leverage Ratio.
(i)    For all periods ending prior to the Qualified Senior Notes Date, permit
the Consolidated Total Leverage Ratio as at the last day of any fiscal quarter
to exceed the ratio set forth below opposite such fiscal quarter:
Each Fiscal Quarter Ending on the Following Dates
Consolidated Total Leverage Ratio
June 30, 2016
5.00 to 1.00
September 30, 2016
5.00 to 1.00
December 31, 2016 and each fiscal quarter ending thereafter
4.75 to 1.00





8

--------------------------------------------------------------------------------





provided, that from and after the last day of the fiscal quarter immediately
preceding the fiscal quarter in which a Specified Acquisition occurs to and
including the last day of the second full fiscal quarter following the fiscal
quarter in which such Specified Acquisition occurred, the Consolidated Total
Leverage Ratio shall not exceed 5.25 to 1.00, regardless of the amounts set
forth above; and
(ii)    For all periods ending on or after the Qualified Senior Notes Date, the
Borrower shall not permit the Consolidated Total Leverage Ratio as at the last
day of any fiscal quarter to exceed 5.00 to 1.00, provided, that from and after
the last day of the fiscal quarter immediately preceding the fiscal quarter in
which a Specified Acquisition occurs to and including the last day of the second
full fiscal quarter following the fiscal quarter in which such Specified
Acquisition occurred, the Consolidated Total Leverage Ratio shall not exceed
5.50 to 1.00.
1.8.    Amendment to Section 7.6. Section 7.6 of the Credit Agreement is hereby
amended by deleting the “and” at the end of clause (d) thereof, replacing the
“.” at the end of clause (e) thereof and replacing it with “; and” and inserting
the following new clause (f) at the end of such Section in full as follows:
“(f)    solely in connection with the Ergon Transactions and on the Ergon
Transaction Effective Date, the Borrower may repurchase approximately 13,335,390
of its Series A Preferred Units owned by Vitol and Charlesbank (and their
respective Affiliates) as of such date; provided that concurrently with such
repurchase (i) the Borrower shall issue approximately 18,312,968 new Series A
Preferred Units to Newco or an affiliate of Ergon, which shall be subject to
substantially the same terms as the Series A Preferred Units currently owned by
Vitol and Charlesbank (and their respective Affiliates) immediately prior to
such repurchase, (ii) Newco or an affiliate of Ergon shall contribute to the
Borrower 100% of the Capital Stock of the Subsidiary of Ergon that owns the
Ergon Terminals and cash expected to be $16,000,000 (but in any event no less
than $10,000,000) and (iii) for the avoidance of doubt, the Borrower hereby
acknowledges and agrees that the new Series A Preferred Units issued in
connection with the Ergon Transactions to Newco or an affiliate of Ergon shall
be subject to all of the covenants in this Agreement, including, but not limited
to, Sections 7.6 and 7.8 of this Agreement.”
1.9.    Amendment to Section 7.9. Section 7.9 of the Credit Agreement is hereby
amended by amending and restating the proviso at the end of such Section in full
as follows:
“provided that the foregoing restriction shall not apply to (i) Restricted
Payments permitted by Section 7.6, (ii) any transactions listed on Schedule 7.9,
(iii) any transactions approved by the Conflicts Committee or (iv) any
transaction with Ergon or its Subsidiaries entered into prior to the Ergon
Transaction Effective Date.”


9

--------------------------------------------------------------------------------





1.10.    Amendment to Article 7. Article 7 of the Credit Agreement is hereby
amended by inserting the following new Section 7.21 at the end of such Article:
“Section 7.21    Ergon Transaction Agreements. Amend or modify the terms of the
Ergon Contribution Agreement from the draft thereof delivered to the Lenders
pursuant to the Second Amendment in any manner, taken as a whole, that would be
materially adverse to the interests of the Lenders, provided, that for purposes
hereof, any amendment or modification to the terms of the Ergon Contribution
Agreement that would result in a material decrease in the consideration received
by the Loan Parties (including the Ergon Terminals and cash consideration) as
contemplated by the draft form of the Ergon Contribution Agreement delivered to
the Lenders pursuant to the Second Amendment shall be deemed to be materially
adverse to the Lenders, unless approved by the Required Lenders.
1.11.    Amendment to Article 10. Article 10 of the Credit Agreement is hereby
amended by inserting the following new Section 10.22 at the end of such Article:
“Section 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
SECTION 2.    Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement set forth in Section 1 hereof is subject to satisfaction of the
following (the date on which such conditions are fulfilled is referred to as the
“Second Amendment Effective Date”):


10

--------------------------------------------------------------------------------





2.1.    No Material Adverse Change. Since December 31, 2015, there shall have
been no Material Adverse Effect.
2.2.    No Default. No Default or Event of Default shall have occurred which is
continuing.
2.3.    Amendment Fee. Borrower shall have paid to the Administrative Agent, for
the account of each of the Lenders that execute and deliver this Second
Amendment on or prior to the Second Amendment Effective Date, amendment fees for
each such Lender in an amount equal to 10 basis points (0.10%) of such Lender’s
Commitment.
2.4.    Fees and Expenses. Borrower shall have paid all other reasonable fees
and expenses incurred by Administrative Agent (including, without limitation,
reasonable fees and expenses of counsel to Administrative Agent) in the
preparation, execution, review and negotiation of this Second Amendment and the
other Loan Documents to the extent Borrower receives an invoice therefor at
least two Business Days prior to the Second Amendment Effective Date.
2.5.    Ergon Transaction Agreements. Administrative Agent shall have received a
true and correct copy of the most recent draft of the Ergon Contribution
Agreement and Preferred Unit Repurchase Agreement, including all exhibits,
annexes and schedules thereto available at such time, which will be in form and
substance reasonably satisfactory to the Administrative Agent.
SECTION 3.    Representations and Warranties of Borrower. To induce the Lenders
party hereto and Administrative Agent to enter into this Second Amendment,
Borrower hereby represents and warrants to such Lenders and Administrative Agent
as follows:
3.1.    Reaffirm Existing Representations and Warranties. Each representation
and warranty of Borrower and its Subsidiaries contained in the Credit Agreement
and the other Loan Documents is true and correct in all material respects on the
date hereof and will be true and correct in all material respects immediately
after giving effect to the amendments set forth in Section 1 hereof (other than
representations and warranties that were made as of a specific date, in which
case such representations and warranties were true and correct in all material
respects when made), except that to the extent that any such representation and
warranty is already qualified by materiality, such representation and warranty
shall be true and correct in all respects.
3.2.    Due Authorization; No Conflict. The execution, delivery and performance
of this Second Amendment are within Borrower's limited partnership powers, have
been duly authorized by all necessary organizational or corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon Borrower or
result in the creation or imposition of any Lien upon any of the assets of
Borrower.
3.3.    Validity and Enforceability. This Second Amendment constitutes the valid
and binding obligation of Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditor's
rights generally, and (b) the availability of equitable remedies may be limited
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.


11

--------------------------------------------------------------------------------





3.4.    No Default or Event of Default. No Default or Event of Default has
occurred which is continuing.
3.5.    No Defense. Borrower acknowledges that Borrower has no defenses to
(a) Borrower’s obligation to pay the Obligations when due, or (b) the validity,
enforceability or binding effect against Borrower and each Loan Party, as
applicable, of the Credit Agreement or any of the other Loan Documents or any
Liens intended to be created thereby.
SECTION 4.    Miscellaneous.
4.1.    No Waivers. No failure or delay on the part of Administrative Agent or
Lenders to exercise any right or remedy under the Credit Agreement, any other
Loan Documents or applicable law shall operate as a waiver thereof, nor shall
any single or partial exercise of any right or remedy preclude any other or
further exercise of any right or remedy, all of which are cumulative and may be
exercised without notice except to the extent notice is expressly required (and
has not been waived) under the Credit Agreement, the other Loan Documents and
applicable law.
4.2.    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any Liens securing the Obligations (subject to
Liens permitted by Section 7.3 of the Credit Agreement), and such Liens are
hereby ratified, affirmed and extended to secure and guarantee the Obligations
as they may be modified pursuant hereto.
4.3.    Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
4.4.    Counterparts. This Second Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this Second Amendment until Borrower, Administrative Agent and the
Required Lenders have executed a counterpart. Facsimiles or other electronic
transmission (e.g., .pdf) shall be effective as originals.
4.5.    Complete Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.


12

--------------------------------------------------------------------------------





4.6.    Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.
4.7.    Effectiveness. This Second Amendment shall be effective automatically
and without necessity of any further action by Borrower, Administrative Agent or
Lenders when counterparts hereof have been executed by Borrower, Administrative
Agent and the Required Lenders, and all conditions to the effectiveness hereof
set forth herein have been satisfied.
4.8.    Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS SECOND AMENDMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT
OF OR RELATED TO THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature pages to follow]






13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the date and year
first above written.


BORROWER:
 
 
 
 
 
 
BLUEKNIGHT ENERGY PARTNERS, L.P.
 
 
 
By:
Blueknight Energy Partners G.P., L.L.C., its
 
general partner


 
 
 
 
By:
/s/ Alex G. Stallings
 
Name:
Alex G. Stallings


 
Title:
Chief Financial Officer







--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/LENDER:


 
 
 
 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Administrative Agent, Issuing




 
Lender and as a Lender


 
 
 
 
By:
/s/ John Mammen
 
Name:
John Mammen
 
Title:
Vice President





--------------------------------------------------------------------------------





LLOYDS TSB BANK PLC, as Co-Syndication


Agent and as a Lender


 
 
 
 
By:
/s/ Erin Walsh
 
Name:
Erin Walsh
 
Title:
Assistant Vice President - W004
 
 
 
 
By:
/s/ Daven Popat
 
Name:
Daven Popat
 
Title:
Senior Vice President - P003





--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Co-Syndication


Agent and as a Lender


 
 
 
 
By:
/s/ Caleb Allen
 
Name:
Caleb Allen
 
Title:
Authorized Signatory





--------------------------------------------------------------------------------





NATIXIS, a Co-Documentation Agent and as a


Lender
 
 
 
 
By:
/s/ Timothy L. Polvado
 
Name:
Timothy L. Polvado
 
Title:
Senior Managing Director
 
 
 
 
By:
/s/ Leila Zomorrodian
 
Name:
Leila Zomorrodian
 
Title:
Director





--------------------------------------------------------------------------------





SUNTRUST BANK, as Co-Documentation Agent


and a Lender


 
 
 
 
By:
/s/ Yann Pirio
 
Name:
Yann Pirio
 
Title:
Managing Director





--------------------------------------------------------------------------------





SOCIÉTÉ GÉNÉRALE, as a Lender


 
 
 
 
By:
/s/ Michiel V.M. van der Voort
 
Name:
Michiel V.M. van der Voort
 
Title:
Managing Director





--------------------------------------------------------------------------------





COMPASS BANK, as a Lender


 
 
 
 
By:
/s/ Mark H. Wolf
 
Name:
Mark H. Wolf
 
Title:
Senior Vice President





--------------------------------------------------------------------------------





COÖPERATIEVE CENTRALE RAIFFEISEN-


BOERENLEENBANK B.A., "RABOBANK
NEDERLAND", NEW YORK BRANCH, as a Lender


 
 
 
 
By:
/s/ Chan K. Park
 
Name:
Chan K. Park
 
Title:
Managing Director
 
 
 
 
By:
/s/ Haydn Scarr
 
Name:
Haydn Scarr
 
Title:
Executive Director





--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender


 
 
 
 
By:
/s/ Daniel Gouger
 
Name:
Daniel Gouger
 
Title:
Vice President





--------------------------------------------------------------------------------





MIZUHO CORPORATE BANK LTD., as a Lender


 
 
 
 
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Authorized Signatory





--------------------------------------------------------------------------------





ZB, N.A., dba Amegy Bank, as a Lender
 
 
 
 
By:
/s/ Larry L. Sears
 
Name:
Larry L. Sears
 
Title:
Senior Vice President - Amergy Bank Division V





--------------------------------------------------------------------------------





CADENCE BANK, as a Lender
 
 
 
 
By:
/s/ David Anderson
 
Name:
David Anderson
 
Title:
Senior Vice President







